DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/30/2021 has been entered.

Claim Status
	Previously, this Office issued a Final Rejection on 03/31/2021.
	This Non-Final Rejection is in response to the claim set and remarks filed by the Applicant on 06/30/2021. 
Claim(s) 1–19 is/are pending and is/are addressed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.–An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
claim 1’s recitation of “forming station… for forming the plastic preforms;”
claim 1’s recitation of “sterilisation device for sterilizing…;”
claim 1’s recitation of “ejection device for ejecting;”
claim 1’s recitation of “receiver device… for receiving;”
claim 6’s recitation of “heating device for heating;”
claim 7’s recitation of “pressure control device for maintaining a pressure;”
claim 8’s recitation of “closing mechanism for isolating;” 
claim 9’s “forming the plastic preform into the plastic containers by means of the forming stations;" 
claim 9’s recitation of “means of a sterilisation device;"

claim 18’s recitation of “forming station… for forming the plastic preforms;”
claim 18’s recitation of “sterilisation device for sterilizing…;”
claim 18’s recitation of “ejection device for ejecting;” and
claim 18’s recitation of “receiver device… for receiving.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 19 is objected to because of the following informalities: 
With respect to claim 19, this claim's previous recitation of "sherd trolley" was rejected as being indefinite. Applicant's remarks (see page 8 the Applicant's remarks filed on 6/30/2021) that this limitation should have recited a "shred trolley." While Applicant amended the first recitation of "sherd trolley" to recite "shred trolley," the Applicant did not amend the second 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–8 and 13–17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, this claim recites "the outer atmosphere" in line 14. Since one of ordinary skill in the art would not readily conclude that an outer atmosphere is inherently present, the recitation of "the outer atmosphere" lacks antecedent basis.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the limitation above recites "an outer atmosphere."
Claims 2–8 and 13–17 are rejected for the same reasons via their dependency on claim 1.
With respect to claim 3, while antecedent basis exists for "a flowable sterilization medium" (see claim 1's line 9) and the functional language of "wherein this lock chamber can be 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of claim 2 will also arrive at the limitations of claim 3.
With respect to claim 8, this claim recites "wherein the apparatus has a closing mechanism for isolating the lock chamber from the clean room." However, claim 1 was amended to recite "the lock chamber is isolated from the clean room via a closing mechanism while production is continued in the state." Therefore, one of ordinary skill in the art is unable to ascertain whether the Applicant intended to introduce an additional closing mechanism or reference the same closing mechanism already set out in claim 1. If the latter, one of ordinary skill in the art is unable to ascertain how claim 8 further limits claim 2.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of claim 2 will also arrive at the limitations of claim 1. 
With respect to claim 13, this claim depends on claim 1 and recites "the fluid line" which lacks antecedent basis. Please note that antecedent basis exists for "a fluid line" in claim 2.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that claim 13 requires an exhaust airline associated with the sterilization device. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–8 and 13–17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAUMER PG Publication No. 20130040009 (of record) in view of KLEIMENGHAGEN US Patent No. 4214860 (of record).
As to claim 1, LAUMER discloses apparatus (2) for forming plastic preforms into plastic containers (¶39), with a movable carrier (Figure 1, 22; ¶42) on which at least one forming station (23; ¶42) is arranged for forming the plastic preforms (¶42), 
wherein the at least one forming station is transported along a predefined transport path (25; ¶42), and 
wherein the apparatus has a clean room (Portion of 15 illustrated in Figure 2 as spanning from 65 to the right; see ¶41 and ¶61–63) inside which the plastic preforms are formed (¶41), 
wherein this clean room is isolated from a non-sterile environment by at least one wall (16, ¶41), with a sterilisation device (Figure 2, 20) for sterilising the plastic preforms and/or plastic containers (¶42), the sterillisation device acts upon the plastic preforms and/or plastic containers to be sterilised with a flowable sterilisation medium for their sterilisation (¶65), 
defective plastics material beverage bottles 6 or sample containers (not shown here) can be removed by way of the additional plastics material beverage bottle lock 72 from the current process or disposed of by way of a transfer wheel 73."), and 
this ejection device has a lock chamber (Figure 2, below 72; ¶70) from which ejected containers can be removed from the clean room during ongoing production into (¶70 and flaps illustrated below) into the outer atmosphere with respect to the lock chamber (portion below the flap below 73). Here the Examiner is specifically referencing this structure: 
[AltContent: arrow][AltContent: textbox (Closing mechanism)][AltContent: arrow][AltContent: rect][AltContent: textbox (LAUMER's lock chamber)][AltContent: textbox (Partial reproduction and Annotation of LAUMER’s Figure 2)]
    PNG
    media_image1.png
    499
    787
    media_image1.png
    Greyscale

LAUMER's lock chamber (Figure 2, 72; ¶70) is capable of being acted upon with an atmosphere containing a sterilisation medium—meeting the broadest reasonable interpretation of "can be acted upon with a gas containing a sterilisation medium."
for isolating a different chamber (40) from the clean room and the exterior (¶53). Importantly, these closing mechanisms appear substantially similar to that illustrated above. Please see reproduction below: 

[AltContent: arrow][AltContent: textbox (Partial reproduction and Annotation of LAUMER’s Figure 2)][AltContent: textbox (Partial reproduction and Annotation of LAUMER’s Figure 1)][AltContent: arrow][AltContent: textbox (A mechanism similar to closing mechanism 52/56 is illustrated separating the lock chamber from the clean room 15.)]
    PNG
    media_image2.png
    581
    629
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    779
    578
    media_image3.png
    Greyscale



	Further, LAUMER teaches including the closing mechanism at the lock chamber (¶53).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of including the closing mechanism at the lock chamber (as taught by LAUMER at ¶55) with the general teachings of the similarly illustrated subject matter 
	The obvious combination above would arrive at wherein the apparatus has a closing mechanism for isolating the lock chamber from the clean room. 
Given the two flaps illustrated above, LAUMER's lock chamber is considered to arrive at structure which is capable of meeting the claimed "wherein the apparatus is configured such that after a sterilization time, the closing mechanism between the clean room and lock chamber opens again."
LAUMER fails to disclose a receiver device for receiving defective plastic containers is arranged within the lock chamber during normal operating state while containers can be ejected into the receiver device. 
KLEIMENGHAGEN teaches a receiver (Figure 1's, waste basket 23;12:32–38).
It is settled that it would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the receiver of KLEIMENGHAGEN into the lock chamber of LAUMER for the benefit of retaining the defective preforms or containers (as taught by KLEIMENGHAGEN at 6:26–28).
As to claim 2, LAUMER and KLEIMENGHAGEN make obvious the apparatus according to claim 1. 
With respect to the recitation of “wherein a fluid line is provided which at least at times connects the lock chamber to the sterilisation device,” Applicant’s specification demonstrates (see Applicants Figure 2 and Page 9, lines 15–28) that this claimed feature is provided by a fluid line (22) that connects the lock chamber (30) to the sterilisation device (4).  

 LAUMER teaches a fluid line (discussed in ¶69 and partially illustrated in Figure 2 below "72") connected the lock chamber which enables the lock chamber to be sterilized through  the line’s association an evaporator (86; ¶69) that feeds H2O-2 (¶65 and ¶68) through its association with pipe line system (Figure 2, 91; ¶73).
However, LAUMER is silent to how/where the fluid line ties into the pipe line system. Please see reproduction below:
[AltContent: textbox (LAUMER fails to disclose where this feed line connects )][AltContent: arrow][AltContent: textbox (Partial reproduction and Annotation of LAUMER’s Figure 2)][AltContent: rect]
    PNG
    media_image4.png
    458
    504
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teaching of connecting the lock chamber to the pipe line system so 
 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Obvious locations to connect LAUMER’s lock chamber to the sterilization feed lines)][AltContent: textbox (Partial reproduction and Annotation of LAUMER’s Figure 2)]
    PNG
    media_image4.png
    458
    504
    media_image4.png
    Greyscale

	As demonstrated below, this arrives at a fluid line that connects the lock chamber to the sterilization device:.   
[AltContent: textbox (Partial reproduction and Annotation of LAUMER’s Figure 2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sterilization device)][AltContent: textbox (Lock Chamber)]
    PNG
    media_image5.png
    418
    524
    media_image5.png
    Greyscale


Therefore, LAUMER makes obvious a fluid line is provided which at least at times connects the lock chamber to the sterilisation device. 
As to claim 3, LAUMER makes obvious the apparatus according to claim 2. 
With respect to the recitation of “wherein the fluid line is configured such that sterilisation medium originating from the sterilisation device can be supplied to the lock chamber, so that the lock chamber can be acted upon with the gas containing the sterilisation metidum” Applicant’s specification demonstrates (see Applicants Figure 2 and Page 9, lines 15–28) that this claimed feature is provided by a fluid line (22) having a series of valves (25, 26, and 28) and is connected between the lock chamber (30) to the sterilisation device (4).  
[AltContent: textbox (Reproduction of Applicant's Figure 2)]
    PNG
    media_image6.png
    413
    649
    media_image6.png
    Greyscale

As demonstrated in the rejection of claim 2 above and illustrated below, LAUMER makes obvious a fluid line (see annotation below) having a series of valves (105) and is connected between the lock chamber (below 72) and the sterilisation device (20):
[AltContent: textbox (Partial reproduction and Annotation of LAUMER’s Figure 2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sterilization device)][AltContent: textbox (Lock Chamber)]
    PNG
    media_image5.png
    418
    524
    media_image5.png
    Greyscale


	As to claim 4, LAUMER makes obvious the apparatus according to claim 2.
With respect to the recitation of “wherein the fluid line supplies exhaust air from the sterilisation device to the lock chamber.” Applicant’s specification demonstrates (see Applicants Figure 2 and Page 9, lines 15–28) that this claimed feature is provided by a fluid line (22) that connects the lock chamber (30) to the sterilisation device (4).  
As demonstrated in the rejection of claim 2 above and illustrated below, LAUMER makes obvious a fluid line that connects the lock chamber to the sterilisation device:
[AltContent: textbox (Partial reproduction and Annotation of LAUMER’s Figure 2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sterilization device)][AltContent: textbox (Lock Chamber)]
    PNG
    media_image5.png
    418
    524
    media_image5.png
    Greyscale

Therefore, LAUMER makes obvious wherein the fluid line supplies exhaust air from the sterilisation device to the lock chamber.
As to claim 5, LAUMER makes obvious apparatus according to claim 1.
LAUMER in view of KLEIMENHGHAGEN, by arriving at a waste basked/receiver device within the lock chamber, one of ordinary skill in the art understands that this structure 
	As to claim 6, LAUMER makes obvious apparatus according to claim 2. 
It is settled that LAUMER further discloses wherein the apparatus has a heating device (Figure 2, 7) for heating plastic preforms (¶63), and the sterilisation device (20) is arranged between the heating device (Figure's 7) and the at least one forming station (Figure 1's 23). 
	As to claim 7, LAUMER makes obvious apparatus according to claim 2. 
It is settled that LAUMER further discloses wherein the apparatus has a pressure control device (Figure 2, 105) for maintaining a pressure of the flow sterilisation medium in the sterilisation device (¶76 "poppet valves or flap valves"). 
As to claim 8, LAUMER makes obvious apparatus according to claim 2. Therefore, LAUMER is considered to arrive at the limitations of claim 8. (see claim interpretation under35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above). 
As to claim 13, LAUMER and KLEIMENGHAGEN make obvious the apparatus according to claim 1. 
LAUMER discloses an exhaust air line associated with the sterilization device (20). Please see reproduction below:
[AltContent: textbox (Partial reproduction and Annotation of LAUMER’s Figure 2)][AltContent: arrow]
    PNG
    media_image7.png
    248
    244
    media_image7.png
    Greyscale
[AltContent: textbox (an exhaust air line associated with the sterilization device)]

Therefore, LAUMER meets the limitations of claim 13 (see claim interpretation under 35 USC 112(b) above). 
As to claim 14, LAUMER and KLEIMENGHAGEN make obvious the apparatus according to claim 1.
When viewed from the orientation illustrated in Figure 2, LAUMER discloses wherein the lock chamber (portion below 72) is arranged below the clean room (20). 
	As to claim 15, LAUMER and KLEIMENGHAGEN make obvious the apparatus according to claim 1. 
LAUMER discloses an exhaust airline associated with the sterilization device (20). Please see reproduction below:
[AltContent: textbox (Partial reproduction and Annotation of LAUMER’s Figure 2)][AltContent: arrow]
    PNG
    media_image7.png
    248
    244
    media_image7.png
    Greyscale
[AltContent: textbox (an exhaust air line associated with the sterilization device)]


	As to claim 16, LAUMER and KLEIMENGHAGEN make obvious the apparatus according to claim 1. 
	Applicant's specification demonstrates that the above features are capable of meeting the functional limitations of claim 16 (see Figure 2 and Page 9, lines 29–35). Additionally, see item 73 in Figure 2 of LAUMER. 
Therefore, LAUMER is considered to arrive wherein the clean room  has a  capacity for permitting additional  containers to be ejected, even during removal of the additional containers to be ejected from the clean room by the ejection device while the lock chamber is isolated from the clean room.
As to claim 17, LAUMER and KLEIMENGHAGEN make obvious the apparatus according to claim 1.
The obvious combination above would arrive at closing mechanism (see flap element) which is capable of being closed and separating the clean room while production is continued as soon as the receiver device is filled with container. 
Claims 9–12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  LAUMER PG Publication No. 20130040009 (of record) in view of KLEIMENGHAGEN US Patent No. 4214860 (of record) and in further view of WASMUHT PG Publication No. 20120240522.
As to claim 9, LAUMER discloses method for forming plastic preforms into plastic containers (¶39), the method comprising:
supplying the plastic preforms (5) to a plurality of forming stations (23; ¶42) arranged on a movable carrier (22, ¶42);
forming the plastic preforms into the plastic containers by means of the plurality of forming stations (¶39); and
discharging the formed plastic containers (¶45);
wherein, during the formation of the plastic containers, the plastic preforms are transported within a clean room (15; ¶41 and ¶45);
wherein before their formation, the plastic preforms are sterilized by acting upon the plastic preforms with a sterilisation medium by means of a sterilisation device (Figure 2, 20; ¶42 and ¶65), 
ejecting part of the plastic preforms or plastic containers from the clean room into a lock chamber (Figure 2, 72; ¶70), 
wherein the clean room is at least at times acted upon with a sterilisation medium (¶73–74).
LAUMER fails to explicitly disclose (bullets briefly identify some of the relevant teachings which make obvious the deficient limitations):
1) a receiver device arranged in the lock chamber;
see KLEIMENGHAGEN at Figure 1, 23 and 6:25–28

see LAUMER at ¶53–55
3) removing part of the plastic preforms or plastic containers from the lock chamber during on-going production via removing the receiver device;
see KLEIMENGHAGEN at Figure 1, 23 and 6:25–28
4) emptying and returning the receiver device; 
see LAUMER at ¶70  and WASMUHT at ¶38
5) sterililising the emptied and returned receiver device in the closed lock chamber; and
see LAUMER at ¶70–72 and WASMUHT at ¶38
6) after a sterilisation time, opening the lock chamber with respect to the clean room.
see LAUMER at ¶70–72 and WASMUHT at ¶38
With respect to 1 and 3 above, KLEIMENGHAGEN teaches a receiver device (Figure 1, 23; 6:26–28) and removing part of the plastic preforms or plastic containers during on-going production via removing the receiver device (Figure 1, 23 12:32–38).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of KLEIMENGHAGEN into the disclosure of LAUMER and arrive at removing part of the plastic preforms or plastic containers from the lock chamber during on-going production for the benefit of isolating the defective containers from the assembly process (as taught by KLEIMENGHAGEN at 6:25–28). 
With respect to 2 above, LAUMER diagrams mechanism which appears to be a closing mechanism between the lock chamber from the clean room. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (General teaching of closing mechanisms )][AltContent: textbox (Partial reproduction and Annotation of LAUMER’s Figure 2)]
    PNG
    media_image1.png
    499
    787
    media_image1.png
    Greyscale

However, LAUMER fails to disclose wherein the apparatus has a closing mechanism for isolating the lock chamber from the clean room. LAUMER teaches the use of similar closing mechanisms (Figures 1 and 2’s exchange lock doors 56 and 54) for isolating a different chamber (40) from the clean room and the exterior (¶53). Importantly, these closing mechanisms appear substantially similar to that illustrated above. Please see reproduction below:
[AltContent: arrow][AltContent: textbox (Partial reproduction and Annotation of LAUMER’s Figure 2)][AltContent: textbox (Partial reproduction and Annotation of LAUMER’s Figure 1)][AltContent: arrow][AltContent: textbox (A mechanism similar to closing mechanism 52/56 is illustrated separating the lock chamber from the clean room 15.)]
    PNG
    media_image2.png
    581
    629
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    779
    578
    media_image3.png
    Greyscale



	Further, LAUMER teaches including the closing mechanism at the lock chamber (¶53).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of including the closing mechanism at the lock chamber (as taught by LAUMER at ¶55) into  the general teachings of the similarly illustrated subject matter (see annotated image of LAUMER’s Figure 2 above) for the benefit of hermetically sealing the lock chamber from the clean room (as taught by LAUMER ¶53).
Therefore, LAUMER makes obvious isolating the lock chamber from the clean room while production is continued. It would have been obvious to one of ordinary skill in the art as of the effective filing date to do so as soon as the receiver device is filled with containers to maintain efficiency without the basket overflowing.

KLEIMENGHAGEN fails to remedy the above deficiencies.
WASMUHT teaches emptying, sterilizing, and reusing the sterilized receiver device (see ¶38). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of WASMUHT into the disclosure of modified LAUMER for the benefit of reusing equipment in a sterile manner (as taught by WASMUHT at ¶38). 
As to claim 10, LAUMER and KLEIMENGHAGEN make obvious the method of claim 9. 
LAUMER further discloses that the clean room (15) and the sterlisation device (20) are enclosed together (by wall 16; see Figure 1 and 2; ¶41–42) and that a sterilisation medium is supplied to the sterilisation device (¶65 and ¶81). One of ordinary skill in the art would understand that this arrangement would arrive at the sterilisation medium fed to the sterlisation device entering into the clean room. 
	As to claim 11, LAUMER and KLEIMENGHAGEN make obvious the method of claim 9. 
LAUMER fails to disclose wherein the plastic containers to be ejected are ejected into a receiver device which is movable relative to the clean room, while the working mode is maintained during removal of the receiver device.
	KLEIMENGHAGEN teaches wherein plastic containers to be ejected are ejected into a receiver device (Figure 1's, waste basket 23) which is movable relative to the clean room 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the receiver of KLEIMENGHAGEN into the lock chamber of LAUMER for the benefit of retaining the defective preforms or containers (as taught by KLEIMENGHAGEN at 6:26–28).
As to claim 12, LAUMER and KLEIMENGHAGEN make obvious the method of claim 9.
LAUMER fails to disclose wherein the plastic containers to be ejected are ejected into a receiver device which is movable relative to the clean room, wherein production continues during emptying of the receiver device.
KLEIMENGHAGEN teaches wherein plastic containers to be ejected are ejected into a receiver device (Figure 1's, waste basket 23) which is movable relative to the clean room (because it’s a waste basket), while the working mode is maintained during removal of the receiver device (12:32–38).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the receiver of KLEIMENGHAGEN into the lock chamber of LAUMER for the benefit of retaining the defective preforms or containers (as taught by KLEIMENGHAGEN at 6:26–28).
It would have been further obvious to arrive at wherein production continues during emptying of the receiver device for the benefit of removing the defective containers from the blow molding system while the current process continues (as taught by LAUMER at ¶70). 

Claims 18–19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAUMER PG Publication No. 20130040009 (of record) in view of KLEIMENGHAGEN US Patent No. 4214860 (of record).
As to claim 18, LAUMER discloses apparatus (2) for forming plastic preforms into plastic containers (¶39), with a movable carrier (Figure 1, 22; ¶42) on which at least one forming station (23; ¶42) is arranged for forming the plastic preforms (¶42), 
wherein the at least one forming station is transported along a predefined transport path (25; ¶42), and 
wherein the apparatus has a clean room (Portion of 15 illustrated in Figure 2 as spanning from 65 to the right; see ¶41 and ¶61–63) inside which the plastic preforms are formed (¶41), 
wherein this clean room is isolated from a non-sterile environment by at least one wall (16, ¶41), with a sterilisation device (Figure 2, 20) for sterilising the plastic preforms and/or plastic containers (¶42), the sterillisation device acts upon the plastic preforms and/or plastic containers to be sterilised with a flowable sterilisation medium for their sterilisation (¶65), 
wherein the apparatus comprises an ejection device (From Figure 1's, 32, ¶44 and extending to wheel 73 illustrated in Figure 2 and discussed at ¶70) for ejecting plastic containers from the clean room during ongoing production (¶70's " defective plastics material beverage bottles 6 or sample containers (not shown here) can be removed by way of the additional plastics material beverage bottle lock 72 from the current process or disposed of by way of a transfer wheel 73."), and 
this ejection device has a lock chamber (Figure 2, below 72; ¶70) from which ejected containers can be removed (¶70). Here the Examiner is specifically referencing this structure: 
[AltContent: arrow][AltContent: textbox (LAUMER's a lock chamber)][AltContent: textbox (Partial reproduction and Annotation of LAUMER’s Figure 2)][AltContent: rect]
    PNG
    media_image1.png
    499
    787
    media_image1.png
    Greyscale

LAUMER's lock chamber (Figure 2, 72; ¶70) is capable of being acted upon with an atmosphere containing a sterilisation medium—meeting the broadest reasonable interpretation of "can be acted upon with a gas containing a sterilisation medium."
For the sake of compact prosecution, LAUMER discloses that the lock chamber is physically associated with a sterilisation medium supply (¶69) which meets a narrower interpretation of "can be acted upon with a gas containing a sterilisation medium." 
LAUMER fails to disclose a receiver device for receiving defective plastic containers is arranged within the lock chamber during normal operating state while containers can be ejected into the receiver device. 
KLEIMENGHAGEN teaches a receiver (Figure 1's, waste basket 23;12:32–38).
It is settled that it would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the receiver of KLEIMENGHAGEN into the lock chamber of LAUMER for the benefit of retaining the defective preforms or containers (as taught by KLEIMENGHAGEN at 6:26–28).
As to claim 19, LAUMER and KLEIMENGHAGEN make obvious the limitations in claim 18. 
The obvious combination above arrives at a waste basket which can pick up the containers to be ejected and the waste basket is provided in the lock chamber and may be at least partially removed for evacuating the lock chamber. 
One of ordinary skill in the art understands that this waste basket meets the broadest reasonable interpretation of shred trolley (see page 8–9 of the Applicant's remarks filed on 06/30/2021).
Claims 18–19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAUMER PG Publication No. 20130040009 (of record) in view of KLEIMENGHAGEN US Patent No. 4214860 (of record), as applied in the rejection of claim 18 above, and in further view of SALAME US Patent No. 4174043. 
LAUMER and KLEIMENGHAGEN make obvious the limitations in claim 18. 
LAUMER and KLEIMENGHAGEN remain as applied in the rejection of claim 19 above, an alternative rejection is offered below to advance compact prosecution.
As to claim 19, LAUMER and KLEIMENGHAGEN make obvious the limitations in claim 18. 
The obvious combination above arrives at a waste basket which can pick up the containers to be ejected and the waste basket is provided in the lock chamber and may be at least partially removed for evacuating the lock chamber. 
One of ordinary skill in the art understands that this waste basket meets the broadest reasonable interpretation of shred trolley (see page 8–9 of the Applicant's remarks filed on 06/30/2021).

One of ordinary skill in the art understands that a waste basket and a wheeled cart a functional equivalents because the both transport preforms/containers (as taught by KLEIMENGHAGEN at 6:26–28 and SALAME at Figure 1, 54 and 3:63–68).
One of ordinary skill in the art understands that combining the wheels of SALAME onto the waste basket of KLEIMENGHAGEN or affixing the waste basket of KLEIMENGHAGEN on top of that SALAME would lead to the predictable result of a wheeled waste basket, i.e., a more narrow interpretation of shred trolley (see MPEP  2143(I)). Additionally, ample motivation exits to equip wheels onto waste baskets, e.g., ease of transportation. The desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical. See MPEP 2144(II).
Response to Arguments
Claim Interpretation
The Office Action, mailed 03/31/2021, clarified which limitations are understood to invoke 35 USC 112(f).
The Applicant argues that the claims recite sufficient structure to overcome the presumption (see page 7). While Applicant points to structure within the specification, substructures not recited in the claim. Therefore, Applicant's remarks are unable to rebut the presumption that the various claim elements referenced in the last action are understood to invoke 35 USC 112(f). 

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 3, 10–11, 13, 15–17, and 19 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Examiner would like to thank the Applicant for amending the claim(s) at issue. The rejection(s) made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Final Rejection, mailed 03/31/2021, is/are moot and withdrawn unless repeated herein.
Claim Rejections - 35 USC § 102/103
Claim(s) 1–8 and 13–18 were rejected under either 35 U.S.C. 102(a)(1)  as being anticipated by LAUMER PG Publication No. 20130040009 or 35 U.S.C. 103 as being unpatentable over LAUMER PG Publication No. 20130040009.
Applicant’s arguments, bottom of page 9 and extending onto page 11, filed 06/30/2021, have been fully considered and are persuasive in part. It is not the functional limitations which distinguish the above referenced but the inclusion of the receiver device being arranged in the lock chamber.
Therefore, the above referenced rejection(s) under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 in the Final Rejection, mailed 03/31/2021, is/are withdrawn.
However, another rejection is made in view of the references cited herein. 
Claim(s) 9–12 were rejected under either 35 U.S.C. 103 as being unpatentable over LAUMER PG Publication No. 20130040009 in view of KLEIMENGHAGEN US Patent No. 4214860.
Applicant’s arguments, bottom of page 9 and extending onto page 11, filed 06/30/2021, have been fully considered and are persuasive. 
However, another rejection is made in view of the references cited herein. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Publication No. 20120064189 generally teaches the idea of emptying, sterilizing, and reusing equipment (see [0038] "In this regard, if pressure loss is detected, the mold can be defective container can be discarded, the mold can be cleaned, sprayed (steam, hot water, air, etc.), or otherwise reset for further use.")
PG Publication No. 20160175466 teaches sterilizing the area where rejected molded containers are removed from the sterile blow molding apparatus (¶41)
US Patent No. 4880581 teaches sterilizing shroud 78 is shown surrrounding sterilized bag 80 and discharge area 82 to maintain as aseptic environment for the articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743